 



Exhibit 10.39

[..**..] = Certain Confidential Information Contained
in this Document, Marked by Brackets, Has Been
Omitted and Filed Separately with the Securities
and Exchange Commission Pursuant to rule 24b-2
of the Securities Exchange Act of 1934, as Amended.

AMENDED AND RESTATED
COLLABORATION AND OPTION AGREEMENT
by and between
Myogen, Inc.
and
Novartis Institutes for BioMedical Research, Inc.
[..**..] Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
COLLABORATION AND OPTION AGREEMENT
     This Amended and Restated Collaboration and Option Agreement (this
“Agreement”) is made this 7th day of July, 2006 (the “Restatement Date”) by and
between Myogen, Inc. (“Myogen”), a Delaware corporation with principal offices
at 7575 W. 103rd Avenue, Westminster, Colorado 80021, and Novartis Institutes
for BioMedical Research, Inc. (“NIBRI”), a Delaware corporation with principal
offices at 400 Technology Square, Cambridge, Massachusetts 02139.
Introduction
     WHEREAS, Myogen and NIBRI are parties to that certain Collaboration and
Option Agreement (the “Original Agreement”) dated October 8, 2003 (the
“Effective Date”) pursuant to which the parties have agreed to collaborate on
projects to identify and validate compounds which act on Myogen Targets (as
defined below), and thereafter for NIBRI and its Affiliates to have the option
to develop, market and sell certain of those compounds as drugs upon the terms
set forth in the Original Agreement and in the form of License Agreement (as
defined therein);
     WHEREAS, the parties amended the Original Agreement pursuant to that
certain Amendment to Collaboration and Option Agreement (the “Amendment” and
together with the Original Agreement, the “Amended Agreement”) dated May 23,
2005 (the “Amendment Date”) pursuant to which the parties have agreed to add
Myogen’s intellectual property on histone deacetylase protein (“HDAC”)
inhibitors for heart muscle disease to the existing collaboration and to
accommodate conducting a collaborative project relating to the use of HDAC
inhibitors in the treatment of heart muscle disease; and
     WHEREAS, NIBRI wishes to exercise its unilateral option to extend the
collaboration for an additional two (2) year period and the parties wish to
further amend and restate the Amended Agreement, effective as of the Effective
Date, and accept the rights and covenants herein in lieu of their rights and
covenants under the Amended Agreement to provide for, among other things,
certain clarifications regarding the limitation of certain payments and rights
to the Field (as defined herein);
[..**..] Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and other good and valuable consideration, the parties agree as
follows:
ARTICLE I
Definitions
     1.1. “Active Compound” shall mean any chemical compound that has (i) a
specific, desired therapeutic action on, (ii) a specific, desired interaction
on, or (iii) a specific, desired modulation of a Myogen Target or a
Collaboration Target, and any and all compounds having the same Active Moiety as
such Active Compound, whether a small molecule, protein or antibody.
     1.2. “Active Moiety” shall have the meaning assigned to that term under 21
CFR 314.108(a), as such regulation is in effect on the Effective Date; namely:
“the molecule or ion excluding those appended portions of the molecule that
cause the drug to be an ester, salt (including a salt with hydrogen or
coordination bonds), or other noncovalent derivative (such as a complex, a
chelate or clathrate) of the molecule, responsible for the physiological or
pharmacological action of the drug substance.”
     1.3. “Affiliate” shall mean, with respect to any Person, any other Person
that, directly or indirectly, by itself or through one or more intermediaries,
controls, or is controlled by, or is under common control with, such Person. The
term “control” means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Control
will be presumed if one Person owns, either of record or beneficially, at least
50% of the voting stock of any other Person. Such other relationship as in fact
results in actual control over the management, business, and affairs of a Person
shall also be deemed to constitute control; provided, however, that no Person
shall be deemed to exercise control over another Person solely because the
latter relies on the former for a majority of its business. A Person will be
deemed an Affiliate only so long as such ownership or control relationship
continues. In the case of NIBRI, “Affiliates” shall also expressly be deemed to
include the Novartis Institute for Functional
[..**..] Confidential Treatment Requested

2



--------------------------------------------------------------------------------



 



Genomics, Inc., and the Friedrich Miescher Institute for BioMedical Research and
their respective Affiliates.
     1.4. “Collaboration Compound” shall mean any chemical compound utilized by
either party in the course of the Research Program, including Collaboration HDAC
Inhibitor Compounds, but explicitly excluding all NIBRI Compounds, NIBRI HDAC
Inhibitor Compounds and Myogen Compounds.
     1.5. “Collaboration HDAC Inhibitor Compound” shall mean any HDAC Inhibitor
Compound other than a NIBRI HDAC Inhibitor Compound or a Myogen Compound which
is an HDAC Inhibitor Compound, including, without limitation, all derivatives
and analogs of Collaboration HDAC Inhibitor Compounds and all derivatives and
analogs of NIBRI HDAC Inhibitor Compounds that do not fall within the definition
of NIBRI HDAC Inhibitor Compounds set forth herein. In no event, however, shall
any In-Licensed NIBRI HDAC Inhibitor Compound be a Collaboration HDAC Inhibitor
Compound.
     1.6. “Collaboration Target” shall mean any Target identified for the first
time in the course of the Research Program or a Development Program.
     1.7. “Collaboration Technology” shall mean any Technology that relates to
Collaboration Targets and/or Collaboration Compounds.
     1.8. “Compound” shall mean any Myogen Compound, NIBRI Compound, or
Collaboration Compound and other compounds having the same Active Moiety as a
Myogen Compound, NIBRI Compound, or Collaboration Compound.
     1.9. “Controlled” shall mean, with respect to a Target or Technology, the
legal authority or right of a party hereto to grant a license or sublicense of
intellectual property rights to another party hereto, or to otherwise disclose
proprietary or trade secret information to such other party, without breaching
the terms of any agreement with a Third Party, infringing upon the intellectual
property rights of a Third Party, or misappropriating the proprietary or trade
secret information of a Third Party. A party shall be deemed to “Control” a
Compound, including determining the relative rights of the parties to
intellectual property under Section 8.1, if (i) that party contributed or
otherwise made available to the collaboration such Compound or
[..**..] Confidential Treatment Requested

3



--------------------------------------------------------------------------------



 



(ii) such Compound is an analog, derivative, enantiomer, racemate, isomer,
diastereomer, active metabolite or pharmaceutically acceptable salt or complex
of a Compound contributed by such party.
     1.10. “Critical Issues” shall have the meaning set forth in Section 2.8.2
hereof.
     1.11. “Development Candidate” shall mean a NIBRI Compound, Myogen Compound
or Collaboration Compound, and derivatives thereof, together with the Myogen
Target or Collaboration Target on which it has therapeutic action, as to which
NIBRI exercises its Option pursuant to Section 4.4 of this Agreement.
     1.12. “Development Program” shall mean activities associated with
development of a Development Candidate as specified in the License Agreement.
     1.13. “Effective Date” shall mean the effective date of the Original
Agreement as set forth in the Introduction hereto.
     1.14. “Field” shall mean the research, treatment, prognosis, diagnosis,
prophylaxis, and monitoring of heart muscle disease.
     1.15. “FTE” shall mean the equivalent of the work of one Myogen scientist
or other project managerial professional, full time for one year, which equates
to a total of [..**..] hours per year of work, on or directly related to the
Research Program, including attendance at relevant scientific seminars and
symposia. FTEs shall include equivalent scientific work in the Research Program
delegated to and carried out by contractors (including Myogen’s academic
collaborators) under the general direction of Myogen scientists. The annual rate
per FTE shall be [..**..].
     1.16. “GCP” shall mean the current Good Clinical Practice standards for
clinical trials for pharmaceuticals, as set forth in the Food, Drug and Cosmetic
Act and applicable regulations promulgated thereunder, as amended from time to
time, and such standards of good clinical practice as are required by the
regulatory authorities of the organizations and governmental agencies in
countries in which Drug Products (as defined in the License Agreement) are
intended to be sold.
[..**..] Confidential Treatment Requested

4



--------------------------------------------------------------------------------



 



     1.17. “GLP” shall mean the current Good Laboratory Practices regulations
promulgated by the Food and Drug Administration, published at 21 CFR Part 58, as
such regulations may be from time to time amended, and such equivalent
regulations or standards of countries outside the United States as may be
applicable to activities conducted hereunder.
     1.18. “HDAC” shall mean any histone deacetylase protein.
     1.19. “HDAC Inhibitor Compound” shall mean any Active Compound that has a
specific, desired therapeutic action through its ability to bind directly to an
HDAC and inhibit HDAC activity.
     1.20. “HDAC Inhibitor Research Program” shall mean the Research Program
undertaken jointly by the parties as of the Amendment Date associated with the
identification, design and development of HDAC Inhibitor Compounds.
     1.21. “HDAC License Agreement” shall mean the License, Development and
Commercialization Agreement, identical in substance to Exhibit A-2 to this
Agreement, to be executed by Myogen and NIBRI with respect to each Development
Candidate that is an HDAC Inhibitor Compound.
     1.22. “IC50” shall mean the concentration of a compound that reduces
activity of an enzyme by 50% in a standard, validated assay.
     1.23. “IND” shall mean an application to the Food and Drug Administration,
the filing of which is necessary to commence clinical testing of Compounds in
humans, or the equivalent application to the equivalent agency in any other
country or group of countries.
     1.24. “In Vivo Validation” means, with respect to a Myogen Compound,
Collaboration Compound or NIBRI Compound, the achievement of physiologically
significant activity in an appropriate in vivo model or models, where the level
of physiological significance and the in vivo model(s) to be used will be
specified by the JSC with respect to High Priority Targets and Low Priority
Targets and by Myogen with respect to Extra-Collaboration Targets.
     1.25. “Joint Steering Committee” or “JSC” shall have the meaning set forth
in Section 2.5 hereof.
[..**..] Confidential Treatment Requested

5



--------------------------------------------------------------------------------



 



     1.26. “Know-How” means all Technology other than inventions that are the
subject of Patents.
     1.27. “License Agreement” shall mean a License, Development and
Commercialization Agreement, identical in substance to Exhibit A-1 hereto (with
respect to any Development Candidate that is not an HDAC Inhibitor Compound) or
identical in substance to Exhibit A-2 hereto (with respect to any Development
Candidate that is an HDAC Inhibitor Compound), to be executed by Myogen and
NIBRI with respect to a particular Development Candidate.
     1.28. “Myogen Compound” shall mean any compound (i) Controlled by Myogen,
its Affiliates, and/or its external academic collaborators (or, if applicable,
by the licensor or assignor to Myogen or its Affiliates if the rights to such
compound were licensed to or acquired by Myogen or its Affiliates) and all
enantiomers, racemate(s), isomers, diastereomers, active metabolites and
pharmaceutically acceptable salt or complex thereof and any Active Moiety,
analog or derivative of such Myogen Compound or the foregoing, and (ii) with
respect to which NIBRI’s Head of CV Chemistry or his designee consented to the
contribution of such compound to the collaboration. If such consent is not
given, such compounds shall remain outside of the collaboration. For the
avoidance of doubt, the parties acknowledge that NIBRI or one or more of its
employees, agents or Affiliates previously contented to the contribution of
certain dihydrotheino pyridine compounds to the collaboration and that such
compounds and all derivatives and analogs thereof are Myogen Compounds.
     1.29. “Myogen Know-How” shall mean all Know-How of Myogen or its Affiliates
relating to a Myogen Compound, a Collaboration Compound, a Collaboration Target,
or a Myogen Target or relating to or used in connection with the Research
Program.
     1.30. “Myogen Patents” shall mean any Patents Controlled by Myogen or any
of its Affiliates relating to the Myogen Targets, Myogen Compounds,
Collaboration Targets, Collaboration Compounds, and methods or reagents used in
identifying, using, developing or manufacturing such Myogen Targets, Myogen
Compounds, Collaboration Targets, and Collaboration Compounds, as applicable. A
list of Myogen Patents is appended hereto as
[..**..] Confidential Treatment Requested

6



--------------------------------------------------------------------------------



 



Schedule 1.30 and will be updated periodically to reflect additions thereto
during the course of this Agreement.
     1.31. “Myogen Target” shall mean any Target Controlled by Myogen or
identified and/or synthesized by Myogen, its Affiliates, and/or its external
academic collaborators in the Field, including, as of the Amendment Date, any
Targets within the HDAC Inhibitor Research Program. A list of High Priority
Myogen Targets as of the date hereof is set forth on Schedule 1.31 appended
hereto. Such Schedule 1.31 may be updated periodically to reflect additions
thereto during the course of this Agreement.
     1.32. “Myogen Technology” shall mean all Myogen Patents and Myogen
Know-How.
     1.33. “NIBRI Competitor” means a Person with annual pharmaceutical sales of
[..**..] or more.
     1.34. “NIBRI Compound” shall mean any compound (i) Controlled by NIBRI
and/or its Affiliates and all enantiomers, racemate(s), isomers, diastereomers,
active metabolites and pharmaceutically acceptable salt or complex thereof and
any Active Moiety, analog or derivative of such NIBRI Compound or the foregoing,
and (ii) with respect to which Myogen’s Head of Chemistry or his designee
consented to the contribution of such compound to the collaboration. If such
consent is not given, such compounds shall remain outside of the collaboration.
For the avoidance of doubt, the parties acknowledge that Myogen or one or more
of its employees, agents or Affiliates previously consented to the contribution
of certain compounds on Schedule 1.34 to the collaboration and that such
compounds and all derivatives and analogs thereof are NIBRI Compounds. For the
avoidance of doubt, an HDAC Inhibitor fulfilling criteria (i) and (ii) above
shall be a NIBRI Compound (regardless of whether such HDAC Inhibitor is a NIBRI
HDAC Inhibitor Compound or Collaboration HDAC Inhibitor Compound as used herein
and in a License Agreement for, among other things, determination of applicable
milestone and royalty payment obligations).
     1.35. “NIBRI HDAC Inhibitor Compound” shall mean any of the following:
          (a) Except as otherwise provided in Section 3.6 of the License
Agreement relating to any Active Compound that is deemed to be a Development
Candidate, a HDAC
[..**..] Confidential Treatment Requested

7



--------------------------------------------------------------------------------



 



Inhibitor Compound first synthesized by NIBRI or its Affiliates outside of the
collaboration contemplated by this Agreement and for which NIBRI or its
Affiliates have received or have applied for or could reasonably expect to apply
for and receive U.S. composition of matter patent coverage and that: (i) is
shown to have an IC50 of less than or equal to 1 µM (micromolar) in any standard
NIBRI in vitro assay for the inhibition of HDAC activity; and (ii) has been
designated a “Lead Series” candidate for follow-up under the designation
“Research Phase D3” in accordance with the standard drug development terminology
used by NIBRI; and
          (b) Except as otherwise provided in Section 3.6 of the License
Agreement relating to any Active Compound that is deemed to be a Development
Candidate, a HDAC Inhibitor Compound licensed to, purchased or otherwise
acquired by NIBRI or its Affiliates from a third party for which (i) NIBRI or
its Affiliates do not have any material future license, royalty or similar
payment obligations (as determined in good faith by the JSC), and (ii) the third
party licensor or assignor or NIBRI or its Affiliates have received or have
applied for or could reasonably expect to apply for and receive U.S. composition
of matter patent coverage and that (i) is shown to have an IC50 of less than or
equal to 1 µM (micromolar) in any standard NIBRI in vitro assay for the
inhibition of HDAC activity; and (ii) has been designated a “Lead Series”
candidate for follow-up under the designation “Research Phase D3” in accordance
with the standard drug development terminology used by NIBRI; and
          (c) Except as otherwise provided in Section 3.6 of the License
Agreement relating to any Active Compound that is deemed to be a Development
Candidate, all derivatives and analogs of the compounds described in subsections
(a) and (b) above that are shown to have an IC50 of less than or equal to 100 nM
(nanomolar) as determined by at least one standard in vitro assay for the
inhibition of HDAC activity; and
          (d) A HDAC Inhibitor Compound licensed to, purchased or otherwise
acquired by NIBRI or its Affiliates from a third party for which NIBRI or its
Affiliates have any material future license, royalty or similar payment
obligation (as determined in good faith by the JSC) and all derivatives and
analogs of the compounds described in this subsection (d) for which NIBRI or its
Affiliates have any material future license, royalty or similar payment
obligation (as
[..**..] Confidential Treatment Requested

8



--------------------------------------------------------------------------------



 



determined in good faith by the JSC) (collectively, “In-Licensed NIBRI HDAC
Inhibitor Compounds”).
     1.36. “NIBRI Know-How” shall mean all Know-How of NIBRI or its Affiliates
relating to a NIBRI Compound, a Collaboration Compound, a Collaboration Target,
or a Myogen Target.
     1.37. “NIBRI Patents” shall mean any Patents Controlled by NIBRI or any of
its Affiliates relating to NIBRI Compounds, Collaboration Compounds, Myogen
Targets, Collaboration Targets, and methods or reagents used in identifying,
developing, or manufacturing such NIBRI Compounds, Collaboration Targets, and
Collaboration Compounds, as applicable, as in effect on the Effective Date and
at any time during the term of this Agreement.
     1.38. “NIBRI Technology” shall mean all NIBRI Patents and NIBRI Know-How.
     1.39. “Patents” means all existing patents and patent applications and all
patent applications hereafter filed, including any continuation,
continuation-in-part, division, provisional or any substitute applications, any
patent issued with respect to any such patent applications, any reissue,
reexamination, renewal or extension (including any supplementary protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all foreign
counterparts of any of the foregoing.
     1.40. “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.
     1.41. “Research Plan” shall have the meaning set forth in Section 2.3.1
hereof.
     1.42. “Research Program” shall mean research activities and development
activities undertaken under this Agreement, associated with the identification,
design and development of Targets, Compounds and Development Candidates as
provided herein, including but not limited to: identification and initial
testing of Targets and Compounds; selection of Development Candidates from
Targets and Compounds and preparation for preclinical assessment of those
Development Candidates; formulation and manufacture of Development Candidates
for use in
[..**..] Confidential Treatment Requested

9



--------------------------------------------------------------------------------



 



preclinical and clinical studies performed in accordance with GCP; preclinical
animal studies performed in accordance with GLP (or the applicable equivalent);
planning, implementation, administration and evaluation of human clinical trials
performed in accordance with GCP and included in proof of concept studies; and
manufacturing process development and scale-up as appropriate at the stage of
development encompassed within the proof of concept studies.
     1.43. “Research Program Costs” shall mean extraordinary external expenses
and capital costs that are approved in advance by the JSC and incurred by or on
behalf of a party in connection with the conduct of the Research Program.
     1.44. “Research Year” means a twelve (12) month period during the term of a
Research Program commencing on October 1 of a given year, and ending on
September 30 of the following year. The first Research Year hereunder shall be
deemed to have commenced on October 1, 2003.
     1.45. “Target” shall mean any biological entity identified as being
potentially involved in one or more disease states.
     1.46. “Technology” shall mean all data, technical information, know-how,
experience, inventions (whether or not patented), trade secrets, processes and
methods discovered, developed or applied (with the consent of its owner) and
Controlled by either party or its Affiliates, in connection with performance by
either party under the Research Program, or in connection with the conduct of a
Development Program under a License Agreement, that relate to the research,
development, utilization, manufacture or use of Compounds, Targets, or
Development Candidates, as applicable.
     1.47. “Territory” shall mean worldwide.
     1.48. “Third Party” shall mean any Person that is not a party or an
Affiliate of any party to this Agreement.
     1.49. “Wind-Down Period” shall have the meaning set forth in Section 9.4
hereof.
     1.50. “Work Plan” shall have the meaning set forth in Section 2.3.2 hereof.
[..**..] Confidential Treatment Requested

10



--------------------------------------------------------------------------------



 



     Capitalized terms used but not otherwise defined herein that are defined in
the License Agreement shall have the meaning ascribed to them therein.
ARTICLE II
Research Program
     2.1. Commencement.
            The Research Program shall commence as soon as practicable after the
Effective Date. The Joint Steering Committee shall direct the conduct of the
Research Program and Myogen and NIBRI shall collaborate in the conduct of the
Research Program, with the parties having the roles and responsibilities
specified in the Research Plan and/or applicable Work Plans, all as may be
deemed appropriate by the Joint Steering Committee. The Joint Steering Committee
shall review and coordinate the efforts of the parties with respect to the
Research Program.
     2.2. Term.
            The Research Program will conclude five (5) years from the Effective
Date, for all Projects other than the HDAC Inhibitor Research Program, and three
(3) years from the Amendment Date for the HDAC Inhibitor Research Program,
unless earlier terminated in accordance with the provisions hereof. Unless
earlier terminated in accordance with the provisions hereof, the Research
Program may be extended for additional one (1) year periods upon the mutual
written agreement of Myogen and NIBRI prior to the end of the then current
Research Year.
[..**..] Confidential Treatment Requested

11



--------------------------------------------------------------------------------



 



     2.3. Research Plan; Work Plans.
          2.3.1. Research Plan, Generally. NIBRI, in consultation with Myogen,
will prepare an overall research plan (the “Research Plan”) for the Research
Program. The initial outline of the Research Plan was attached to the Original
Agreement. A final version of the Research Plan was submitted to the Joint
Steering Committee for approval at the first meeting of the Joint Steering
Committee. The Research Plan will be revised, updated and submitted to the Joint
Steering Committee at least semi-annually for its review and comment.
          2.3.2. Work Plans. Within thirty (30) days of the Effective Date, the
parties will agree upon an initial work plan (a “Work Plan”) identifying:
(a) priorities with respect to programs, Targets, and Compounds (“Projects”) to
be pursued; (b) the responsibilities of each party with respect to the same;
(c) the appropriate resources of each party to be committed to the Projects; and
(d) developmental milestones, performance criteria, and timeframes with respect
to such Projects. The Work Plan shall be submitted for approval at the first
meeting of the JSC. It is anticipated that the number of Projects selected for
the Work Plan will be no less than three (3) at any time during the
collaboration, unless otherwise agreed to by the parties.
          2.3.3. Plan Review. The Research Plan and all Work Plans will be
reviewed as necessary at each meeting of the Joint Steering Committee, and at
any other time upon the request of either party, and shall be modified as
appropriate to reflect material scientific or commercial developments. Any
disagreements between the parties with respect to modification of the Research
Plan or a Work Plan will be resolved in accordance with Section 2.8 of this
Agreement.
          2.3.4. Research Diligence. Each of Myogen and NIBRI shall work
diligently and shall use commercially reasonable efforts to fulfill its
respective obligations under the Research Plan and any Work Plan. In connection
therewith and subject to the intellectual property ownership provisions
contained in this Agreement, NIBRI shall make available such NIBRI Compounds as
may be reasonably necessary to carry out the purposes hereof and Myogen shall
make available such Myogen Compounds as may be reasonably necessary to carry out
the purposes hereof. Each of NIBRI and Myogen shall further make available all
data and information regarding such Compounds that are reasonably necessary for
the parties to carry out
[..**..] Confidential Treatment Requested

12



--------------------------------------------------------------------------------



 



the purposes of the collaboration and as reasonably required for achievement of
collaboration milestones, including, without limitation, chemical structure,
testing data, pharmacokinetic data, selectivity data, SAR data, toxicological
data and potency data (including potency data versus target, target isoforms and
other related targets) relating to such Compounds. In addition, during the term
of this Agreement and pursuant to the Research Plan, NIBRI shall provide
medicinal chemistry and other drug discovery services relating to lead compound
characterization such as determination of physicochemical properties,
cytotoxicity measurements, hERG channel activity, and determination of
biopharmaceutical properties as is reasonably necessary for the parties to carry
out the purposes of the collaboration and as reasonably required for achievement
of collaboration milestones. Consistent with the terms of this Agreement, each
party shall use commercially reasonable efforts to obtain intellectual property
protection, including U.S. and worldwide patent protection, for inventions
within the Field of this Agreement.
          2.3.5. Submission of Reports. Upon achieving the developmental
milestones specified in a Work Plan with respect to a particular Project, Myogen
and NIBRI will complete and present to the JSC a report containing detailed
summaries of the data for the Project specified in the Work Plan.
     2.4. Addition of HDAC Inhibitor Research Program.
          Within thirty (30) days of the Amendment Date the parties agreed upon
a Work Plan that conforms to the requirements of Section 2.3.1 and specified the
pertinent details of the HDAC Inhibitor Research Program. The Work Plan was
approved at the first meeting of the JSC after the Amendment Date. The parties
will make any revisions to the Research Plan necessary to implement the HDAC
Inhibitor Research Program. Furthermore, the parties hereby agree that initially
any Targets within the HDAC Inhibitor Research Program will be deemed to be High
Priority Targets within the meaning of Section 4.3.1.
[..**..] Confidential Treatment Requested

13



--------------------------------------------------------------------------------



 



     2.5. Joint Steering Committee.
          Upon execution of this Agreement, Myogen and NIBRI established a Joint
Steering Committee (“JSC”), which consists of an equal number of executives or
scientists as may be designated by each party from time to time. The JSC shall
have six (6) members or such other number as mutually agreed by the Parties. If
the JSC chooses to designate a Committee Chair, the Chair will be appointed from
among the members of the JSC designated by NIBRI. The JSC shall meet quarterly,
or with such other frequency as may be established by the JSC (but in no event
less often than three (3) times per year), and at such time and location as may
be established by the JSC, for the following purposes:

  (a)   Provide general oversight of the entire collaboration between Myogen and
NIBRI, including the Research Program and any development and commercialization
of a Development Candidate under a License Agreement;     (b)   Periodically
review the overall goals and strategy of the Research Program;     (c)  
Prioritize the allocation of resources dedicated to the Research Program;    
(d)   Resolve any disagreement between the parties with regard to a particular
Development Candidate, and discuss and resolve any other relevant issues
submitted to it, in accordance with the dispute resolution procedure set forth
in Section 2.8 below;     (e)   Review, make a preliminary assessment of and, as
applicable, submit milestone completion and payment submissions to the NIBRI
committees as set forth in Section 3.5 within 30 days of submission to the JSC
by Myogen or NIBRI; and     (e)   Address any matters raised under relevant
provisions of a License Agreement.

[..**..] Confidential Treatment Requested

14



--------------------------------------------------------------------------------



 



          The JSC shall have the authority to create project teams for the
Research Program, each of which will meet (via telephone or video conference or
in person) no less frequently than monthly, and which will report to the JSC on
its progress on activities performed on the Research Program. The JSC shall also
have the authority to create additional subcommittees as needed. Notwithstanding
the foregoing, the JSC shall not have the authority to amend or modify the terms
of this Agreement.
     2.6. Exchange of Information.
          2.6.1. Myogen and NIBRI will share information with the JSC, as soon
as it is available, necessary to facilitate mutual understanding of the status
of the Research Program and decision-making in connection therewith, including
all data specified in Section 2.3.4.
          2.6.2. Except as otherwise agreed by the parties, neither Myogen nor
NIBRI shall use Technology disclosed or Controlled by the other party (excluding
information which is no longer subject to confidentiality restrictions under
Article V by reason of the exceptions set forth in Section 5.2(a), (b) and (c))
for any purpose, including the filing of Patent applications containing such
information without the other party’s consent (which shall not be unreasonably
withheld), other than for carrying out the Research Program or discharging its
responsibilities under a License Agreement, or as otherwise permitted under this
Agreement or a License Agreement.
          2.6.3. Upon conclusion of the Research Program and subject to the
provisions of Section 2.6.2, Section 2.6.4 and Article V hereof, each party
shall disclose to the other all technical information known to it which
constitutes NIBRI Technology or Myogen Technology, as the case may be.
          2.6.4.

  (a)   Neither party shall be entitled to information from the other party
concerning know-how or technology discovered or developed by that party outside
the Research Program or outside a Development Program under a License Agreement
(except as otherwise provided in a License Agreement) or otherwise unrelated to
research or development of Targets,

[..**..] Confidential Treatment Requested

15



--------------------------------------------------------------------------------



 



      Compounds or Development Candidates under this Agreement or a License
Agreement; except that each party must disclose to the JSC in a timely manner
any and all know-how and/or technology which it discovers or develops regarding:
(i) the Myogen Targets; (ii) the Collaboration Targets; or (iii) any
Collaboration Technology.     (b)   Neither party will apply its rights in any
Technology or the use thereof (and will use best efforts to prevent its
licensees, if any, from applying similar rights acquired by license) to block or
impede the use of such Technology as permitted hereunder by the other party or
its assignees or licensees.

     2.7. Primary Data Access.
          Myogen and NIBRI shall grant each other access to all data (including,
without limitation, all primary data and data contained in laboratory notebooks)
generated in the course of performing its obligations under the Research
Program, including the data referenced in Section 2.3.4. Each party shall have
the right, at reasonable intervals and at such party’s own expense, to make
copies of such data to use and transfer as permitted hereunder.
     2.8 Decisions of the JSC; Resolution of Disputes.
             2.8.1. The JSC shall make decisions unanimously where possible, but
at least by majority vote. In the event of a deadlock, NIBRI shall have the
deciding vote on all matters other than those addressed in Section 2.8.2.
             2.8.2. In the event that the JSC is deadlocked as to: (a) any
proposed significant reorientation of the entire Research Program; or (b) any
material change in financial or other resources required to be expended by
Myogen in connection with the Research Program; (“Critical Issues”) then the
parties may have the issue resolved in accordance with the dispute resolution
mechanism set forth in Section 11.3 hereof.
ARTICLE III
Payments
[..**..] Confidential Treatment Requested

16



--------------------------------------------------------------------------------



 



     3.1. Signature Payments by NIBRI.
          The Parties acknowledge that, within thirty (30) days of the Effective
Date, NIBRI made an initial payment of four million dollars ($4,000,000) to
Myogen, of which: (a) one million ($1,000,000) was in consideration of licenses
hereunder; and (b) three million ($3,000,000) was a reimbursement of Myogen’s
past investment in research and development of the Myogen Technology. In
addition, within thirty (30) days of the Amendment Date, NIBRI made an initial
payment of one million dollars ($1,000,000) to Myogen, of which: (x) two hundred
fifty thousand dollars ($250,000) was in consideration of licenses hereunder;
and (y) seven hundred fifty thousand dollars ($750,000) was a reimbursement of
Myogen’s past investment in research and development of the Myogen Technology.
     3.2. Additional Cash Payment.
          The Parties also acknowledge that NIBRI made an additional payment of
one million dollars ($1,000,000) within thirty (30) days after the first
anniversary of the Effective Date as a reimbursement of Myogen’s past investment
in research and development of the Myogen Technology.
     3.3. Staffing and Research Support Payments.
          NIBRI will pay to Myogen: (a) [..**..]; and (b) [..**..]. Subject to
the following sentence, the JSC shall determine the exact number of FTEs to be
funded by NIBRI in any particular Research Year and the manner in which such
FTEs shall be allocated under the Research Program. Between [..**..] FTEs shall
be funded by NIBRI in any Research Year in connection with the Research Program,
subject to Section 9.4. The JSC shall allocate the FTEs between the HDAC
Inhibitor Research Program and the Research Program excluding the HDAC Inhibitor
Research Program. Any FTEs greater than [..**..] require NIBRI’s prior approval.
The annual rate per FTE shall be [..**..]. The FTEs shall be funded in support
of the Research Program under this Agreement.
          Payments due for each Research Year shall be made by NIBRI to Myogen
[..**..] All payments shall be made without deduction for withholding or other
similar taxes, in United States dollars to the credit of such bank account as
may be designated by Myogen in writing to
[..**..] Confidential Treatment Requested

17



--------------------------------------------------------------------------------



 



NIBRI. Any payments which fall due on a date which is a legal holiday in the
Commonwealth of Massachusetts may be made on the next following day which is not
a legal holiday in the Commonwealth. Any amount that is not paid when due will
accrue interest at the rate of [..**..] per month from the due date until paid.
          In the event that NIBRI terminates its participation in the HDAC
Inhibitor Research Program or the Research Program (excluding the HDAC Inhibitor
Research Program) pursuant to Section 9.4, it shall nevertheless continue the
level of funding during the Wind-Down Period set forth in Section 9.4.
     3.4. Records.
          Myogen shall keep accurate records and books of accounts containing
all data reasonably required for the calculation and verification of FTEs
employed by, or equivalents supplied by, Myogen in accordance with the Research
Plan.
          At NIBRI’s request, Myogen shall make those records available, no more
than once a year, during reasonable working hours, for review by a recognized
independent accounting firm acceptable to both parties, at NIBRI’s expense, for
the sole purpose of verifying the accuracy of those records in the calculation
of Research Program FTEs. NIBRI shall use commercially reasonable efforts to
cause the accounting firm to retain all such information in confidence.
          In the event that (a) the average number of FTEs stated to be involved
in the Research Program is greater than (b) the number of FTEs actually
employed, the amount previously advanced to Myogen and attributable to any such
difference shall be due and payable to NIBRI without delay. If the difference is
more than [..**..] in any Research Year, then Myogen shall also pay the
reasonable costs of the independent accountant employed by NIBRI in the review.
Interest at the rate of [..**..] per month, assessed from the end of the
Research Year to which the difference relates, shall be due from Myogen.
     3.5. Milestone Payments.
[..**..] Confidential Treatment Requested

18



--------------------------------------------------------------------------------



 



          NIBRI shall make milestone payments to Myogen in accordance with this
Section 3.5: (a) with respect to each Myogen Compound, Collaboration Compound or
NIBRI Compound having an effect on a High Priority Target, as defined below
(whether or not an Option, as defined below, has been exercised), within
[..**..] of the achievement of such milestone; and (b) with respect to each
Myogen Compound, Collaboration Compound or NIBRI Compound having an effect on a
Low Priority Target (as to which NIBRI has exercised its Option), payment within
[..**..] days of exercise of the Option for all prior milestones achieved. The
achievement of a pre-clinical milestone shall be determined as follows:
(i) Myogen shall submit to the JSC documentation supporting the payment of such
milestone; (ii) the JSC shall have [..**..] days in which to review the
submissions and recommend support to the appropriate NIBRI committees; (iii) the
NIBRI committees shall have [..**..] days to review the submission; and (iv) the
NIBRI committees shall, within such [..**..] day period, determine in good faith
if such milestone has been achieved. Any such determination shall be subject to
the dispute resolution provisions set forth in Section 11.2. In the event the
NIBRI committees do not make a determination regarding the achievement of one or
more milestones within such [..**..] day period, the matter may be referred by
either party to the President and Chief Executive Officer of Myogen and the
President and Chief Executive Officer of NIBRI who shall, as soon as
practicable, attempt in good faith to resolve the controversy or claim. If such
matter is not resolved within [..**..] days of the date of initial referral of
the matter to such individuals, either party may submit the dispute to any court
of competent jurisdiction of resolution. Except as explicitly set forth below,
pre-clinical milestone payments shall be payable on only one Active Compound per
Myogen Target or Collaboration Target and clinical milestone payments shall be
payable only once with respect to a particular Myogen Compound, Collaboration
Compound or NIBRI Compound, even though that Myogen Compound, Collaboration
Compound or NIBRI Compound may be subsequently developed for indications other
than those for which regulatory approval was initially sought. In the event that
a Myogen Compound, Collaboration Compound or NIBRI Compound fails in
development, any milestone payments previously paid with respect to such Myogen
Compound, Collaboration Compound or NIBRI Compound shall be fully creditable
toward the same milestone due with respect to another Myogen Compound,
Collaboration Compound or NIBRI Compound advanced as a lead Compound in place of
the
[..**..] Confidential Treatment Requested

19



--------------------------------------------------------------------------------



 



failed Compound that acts on the same Myogen Target or Collaboration Target.
NIBRI may deduct from any milestone payments otherwise due to Myogen under this
Section 3.5 the amount of any withholding and similar taxes required under
applicable law to be withheld from such payments and paid to applicable tax
authorities.
     The schedule below corresponds to an identical schedule in the License
Agreement for all Myogen Compounds, Collaboration Compounds or NIBRI Compounds
other than HDAC Inhibitor Compounds (the milestone payments for which will be as
specified in Section 3.6 below) with respect to milestones achieved in the
Field; payments made pursuant to this Agreement prior to exercise of an Option
shall be treated as payments made under the applicable License Agreement.

                          MILESTONE DEVELOPMENTAL MILESTONE:   PAYMENT
Pre-Clinical Milestones:    
 
           
 
  •   Validation of high-throughput assays*   [..**..]
 
           
 
  •   In vitro validation of lead compound*   [..**..]
 
           
 
  •   In Vivo Validation of lead compound or use of the lead compound as a
starting point for medicinal chemistry and/or SAR exploration*   [..**..]
 
           
 
  •   Completion of Tox/ADME screening and preclinical candidate determination*
  [..**..]

[..**..] Confidential Treatment Requested

20



--------------------------------------------------------------------------------



 



                          MILESTONE DEVELOPMENTAL MILESTONE:   PAYMENT Clinical
Milestones:    
 
           
 
  •   IND filing   [..**..]
 
           
 
  •   Initiation of Phase II clinical evaluation   [..**..]
 
           
 
  •   Initiation of Phase III clinical studies   [..**..]
 
           
 
  •   Regulatory filing in the U.S.   [..**..]
 
           
 
  •   First regulatory filing in the E.U.   [..**..]
 
           
 
  •   Regulatory Approval in the U.S.   [..**..]
 
           
 
  •   First Regulatory Approval in the E.U.   [..**..]

 

*   Criteria for determining the achievement of any Milestone have been
established by the JSC and distributed to the parties under separate cover.

     3.6. Milestone Payments for HDAC Inhibitor Compounds.
     NIBRI shall make milestone payments to Myogen in accordance with this
Section 3.6 with respect to each HDAC Inhibitor Compound within [..**..] days of
the achievement of such milestone. Except as explicitly set forth below,
pre-clinical milestone payments shall be payable on only one Active Compound per
Myogen Target or Collaboration Target, and clinical milestones shall be payable
only once on a particular Active Compound, even though that Active Compound may
be subsequently developed for indications other than those for which regulatory
approval was initially sought. In the event that an Active Compound fails in
development, any milestone payments previously paid with respect to such Active
Compound shall be fully creditable toward the same milestone due with respect to
another Active Compound that acts on the same Myogen Target or Collaboration
Target. NIBRI may deduct from any milestone payments otherwise due to Myogen
under this Section 3.6 the amount of any withholding and similar taxes required
under applicable law to be withheld from such payments and paid to applicable
tax authorities.
[..**..] Confidential Treatment Requested

21



--------------------------------------------------------------------------------



 



     The schedule below corresponds to an identical schedule in the License
Agreement for all HDAC Inhibitor Compounds with respect to milestones achieved
in the Field; payments made pursuant to this Agreement prior to exercise of an
Option shall be treated as payments made under the applicable License Agreement.

                                      Future                 Prior Clinical  
NIBRI   Collaboration             NIBRI HDAC   HDAC   HDAC DEVELOPMENTAL  
Inhibitor   Inhibitor   Inhibitor MILESTONE:   Compounds*   Compounds*  
Compounds Pre-Clinical Milestones:            
 
                   
 
  •   Validation of high-throughput assays**   [..**..]   [..**..]   [..**..]
 
                   
 
  •   In vitro validation of lead compound**   [..**..]   [..**..]   [..**..]
 
                   
 
  •   In Vivo Validation of lead compound or use of the lead compound as a
starting point for medicinal chemistry and/or SAR exploration**   [..**..]  
[..**..]   [..**..]
 
                   
 
  •   Additional payment at the earlier of In Vivo Validation or second (2nd)
anniversary of the Amendment Date***   [..**..]   [..**..]   [..**..]
 
                   
 
  •   Completion of Tox/ADME screening and preclinical candidate determination**
  [..**..]   [..**..]   [..**..]

[..**..] Confidential Treatment Requested

22



--------------------------------------------------------------------------------



 



                                      Future                 Prior Clinical  
NIBRI   Collaboration             NIBRI HDAC   HDAC   HDAC DEVELOPMENTAL  
Inhibitor   Inhibitor   Inhibitor MILESTONE:   Compounds*   Compounds*  
Compounds Clinical Milestones:            
 
                   
 
  •   IND filing   [..**..]   [..**..]   [..**..]
 
                   
 
  •   Initiation of Phase II clinical evaluation   [..**..]   [..**..]  
[..**..]
 
                   
 
  •   Initiation of Phase III clinical studies   [..**..]   [..**..]   [..**..]
 
                   
 
  •   Regulatory filing in the U.S.   [..**..]   [..**..]   [..**..]
 
                   
 
  •   First regulatory filing in the E.U.   [..**..]   [..**..]   [..**..]
 
                   
 
  •   Regulatory Approval in the U.S.   [..**..]   [..**..]   [..**..]
 
                   
 
  •   First Regulatory Approval in the E.U.   [..**..]   [..**..]   [..**..]

 

*   For purposes of determining the milestone payments applicable to a NIBRI
HDAC Inhibitor Compound in the above table: (i) a “Prior Clinical NIBRI HDAC
Inhibitor Compound” means a NIBRI HDAC Inhibitor Compound for which NIBRI or its
Affiliates (or, if applicable, the licensor or assignor to NIBRI or its
Affiliates if the compound was licensed to or acquired by NIBRI or its
Affiliates) have submitted an IND with the FDA and initiated a Phase I Clinical
Trial covering such compound prior to the Amendment Date (or, in the case of
licensed or acquired compounds, prior to the date of such license or
acquisition); and (ii) a “Future NIBRI HDAC Inhibitor Compound” means any NIBRI
HDAC Inhibitor Compound other than a Prior Clinical NIBRI HDAC Inhibitor
Compound.   **   Criteria for determining the achievement of any Milestone have
been established by the JSC and distributed to the parties under separate cover.
  ***   For the avoidance of doubt, this milestone is payable only once.

ARTICLE IV
License, Development and Commercialization Rights
[..**..] Confidential Treatment Requested

23



--------------------------------------------------------------------------------



 



     4.1. Evaluation License.
          4.1.1. Myogen hereby grants to NIBRI and its Affiliates a
non-sublicensable (except to the extent required to engage any academic
collaborators or contractors used in connection with the Research Program by
either party) license in the Territory and in the Field, to use and have used
any and all Myogen Technology, Myogen Compounds, Myogen Targets, Collaboration
Targets, and Collaboration Compounds solely for the purpose of performing the
Research Program. The license granted by Myogen is exclusive solely to the
extent provided in Section 4.2.2.
          4.1.2. NIBRI hereby grants to Myogen and its Affiliates a
non-exclusive license in the Territory to use and have used any and all NIBRI
Technology, NIBRI Compounds, Collaboration Targets, and Collaboration Compounds
solely for the purpose of performing the Research Program with respect to the
High Priority Targets and to use and have used only Collaboration Technology and
Collaboration Compounds for conducting research and development activities
within the Research Program on any Low Priority Targets or Extra-Collaboration
Targets.
     4.2. Option to License.
          4.2.1. NIBRI shall have the exclusive right (the “Option”) to license
any and all Active Compounds, together with their underlying Myogen Targets or
Collaboration Targets, as Development Candidates, for development and
commercialization of products with respect to any and all human or veterinary
health care uses and any and all agricultural uses under the terms and
conditions set forth in this Agreement and the applicable License Agreement.
          4.2.2. Myogen will not, at any time prior to the expiration of an
Option in accordance with Section 4.5, grant to any Third Party rights within
the Field to any applicable Myogen Technology, Myogen Compounds, Myogen Targets,
Collaboration Targets, or Collaboration Compounds nor will Myogen enter into any
collaboration within the Field with a Third Party with respect to any of the
foregoing. The latter restriction shall not apply to Extra-Collaboration
Targets, as defined below, or the Active Compounds having a therapeutic effect
on such Extra-Collaboration Targets, if NIBRI’s right of first negotiation has
lapsed or failed to
[..**..] Confidential Treatment Requested

24



--------------------------------------------------------------------------------



 



result in a completed transaction between Myogen and NIBRI, despite the good
faith efforts of the parties.
     4.3. Prioritization of Compounds.
          For purposes of this Agreement and the Research Program, the JSC shall
classify all Myogen Targets and Collaboration Targets in one of the following
three categories:
          4.3.1. “High Priority Targets” are those Myogen Targets and
Collaboration Targets the study of which, and the allocation of resources to
which, the JSC has established as a high priority of the Research Program. In
the case of Active Compounds related to such High Priority Targets:

  (a)   NIBRI shall make payments with respect to all research milestones in
accordance with Section 3.5 above, [..**..];     (b)   [..**..] shall be
payable; and     (c)   NIBRI may exercise its Option to license an Active
Compound relating to a High-Priority Target in accordance with Section 4.4 prior
to the expiration of such Option as set forth in Section 4.5.1.

          4.3.2. “Low Priority Targets” are those Myogen Targets and
Collaboration Targets the study of which, and the allocation of resources to
which, the JSC has determined are not an immediate priority but could prove to
be of importance in the Research Program. Myogen may continue to study such Low
Priority Targets and Active Compounds relating to such Targets using its own
resources. In the case of Active Compounds related to such Low Priority Targets:

  (a)   [..**..] shall be payable so long as a Low Priority Target retains that
status;     (b)   At any time during the Term, but in any case no later than
[..**..] after In Vivo Validation of a Active Compound in connection with such
Low Priority Target, the JSC will elect either to elevate its status to that of
a High Priority Target or to lower its status to an Extra-Collaboration

[..**..] Confidential Treatment Requested

25



--------------------------------------------------------------------------------



 



      Target, as defined below. In the event the JSC elects to elevate its
status to that of a High Priority Target, all payments associated with all
previously achieved milestones shall be due and payable within thirty (30) days
of such JSC election, subject to Section 12.16;     (c)   NIBRI may exercise its
Option to license an Active Compound relating to a Low-Priority Target in
accordance with Section 4.4 prior to the expiration of such Option as set forth
in Section 4.5.2. In the event NIBRI exercises its Option, payments associated
with all previously achieved milestones shall, solely to the extent not already
paid by NIBRI, be due and payable within [..**..] of execution of the respective
License Agreement, subject to Section 12.16; and     (d)   If NIBRI does not
exercise its Option with respect to an Active Compound relating to a
Low-Priority Target prior to the expiration of such Option as set forth in
Section 4.5.2, then such Low Priority Target shall become an Extra-Collaboration
Target upon the expiration of such Option and, to the extent such Active
Compound is a Myogen Compound or a Collaboration Compound, then such Compound
shall become an Extra-Collaboration Compound.

          4.3.3. “Extra-Collaboration Targets” and “Extra-Collaboration
Compounds” are those Myogen Targets and Myogen Compounds and Collaboration
Compounds the study of which the JSC determines not to pursue in connection with
the Research Program, or which subsequently become Extra-Collaboration Targets
or Extra-Collaboration Compounds pursuant to Sections 4.3.2(b) or 4.3.2(d). In
the case of Extra-Collaboration Targets and Extra-Collaboration Compounds:

  (a)   Myogen may continue to study, develop and/or commercialize such
Extra-Collaboration Targets and Extra-Collaboration Compounds using its own
resources, subject to its continued commitment to the resource levels

[..**..] Confidential Treatment Requested

26



--------------------------------------------------------------------------------



 



      specified in the Work Plans for the High Priority Targets and the periodic
review of the JSC;

  (b)   [..**..] shall be payable by NIBRI with respect to Active Compounds in
connection with Extra-Collaboration Targets; and

  (c)   In the event that Myogen contemplates collaborating with a Third Party
with respect to development and/or commercialization of an Active Compound
acting on an Extra-Collaboration Target in the Field, Myogen shall give NIBRI
written notice of the same. Within [..**..] of receipt of such notice, NIBRI
shall inform Myogen in writing as to whether it wishes to negotiate in good
faith a collaboration between NIBRI and Myogen for the same purposes. If NIBRI
so informs Myogen, then the parties shall have [..**..] to negotiate a
transaction in good faith. If the parties are unable to consummate a transaction
within such period (or such longer period as the parties may agree to in
writing), then Myogen may enter into a Third Party transaction with respect to
the Extra-Collaboration Target or Extra-Collaboration Compound. The right of
first negotiation set out in this Section 4.3.3(c) shall survive [..**..] beyond
any early termination of this Agreement under Section 9.4 or [..**..] after
expiration of this Agreement; provided, however, that if any Active Compound or
Extra-Collaboration Target is in development at the time of the termination of
this right of first negotiation and has not attained In Vivo Validation, NIBRI
may extend the right for a period of up to [..**..] or until [..**..] after In
Vivo Validation is achieved, whichever occurs first, by paying to Myogen an
option fee of [..**..] for each such Extra-Collaboration Target or Active
Compound.

     4.4. Exercise of an Option.
          NIBRI may exercise an Option by delivery to Myogen of written notice
of exercise specifying the Development Candidate as to which such Option is
being exercised (an
[..**..] Confidential Treatment Requested

27



--------------------------------------------------------------------------------



 



“Exercise Notice”) prior to the expiration of such Option in accordance with
Section 4.5. As promptly as practicable following Myogen’s receipt of a timely
Exercise Notice, the parties shall execute a License, Development and
Commercialization Agreement identical in substance to Exhibit A-1 hereto (with
respect to any Development Candidate other than an HDAC Inhibitor Compound) or
Exhibit A-2 hereto (with respect to any Development Candidate that is an HDAC
Inhibitor Compound), the terms of which are incorporated by reference into, and
are a part of, this Agreement, pursuant to which NIBRI will use commercially
reasonable efforts (as defined in the License Agreement), to further develop and
commercialize the Development Candidate. Development of each Development
Candidate shall proceed as soon as practicable after the Option is exercised, in
accordance with the terms of the License Agreement.
     4.5. Expiration of Options. Options expire as follows:
          4.5.1 An Option on an Active Compound relating to a High Priority
Target will expire on the first to occur of:

  (a)   [..**..];     (b)   [..**..];     (c)   [..**..]; or     (d)   [..**..].

          4.5.2 An Option on an Active Compound relating to a Low Priority
Target will expire at the first to occur of:

  (a)   [..**..];     (b)   [..**..];     (c)   [..**..]; or     (d)   [..**..].

[..**..] Confidential Treatment Requested

28



--------------------------------------------------------------------------------



 



     4.6. Rights to Compounds.
          (a) NIBRI agrees that, during the term of this Agreement and after
expiration or termination of this Agreement, NIBRI and its Affiliates will not
develop and/or commercialize (either by themselves or through a Third Party) in
the Field an Active Compound that is a NIBRI Compound or Collaboration Compound
except under a License Agreement. In addition, NIBRI agrees that, during the
term of this Agreement and after termination of this Agreement, NIBRI and its
Affiliates will not develop and/or commercialize (either by themselves or
through a Third Party) a compound that is a Myogen Compound except in the Field
under a License Agreement.
          (b) Myogen agrees that, during the term of this Agreement and after
expiration or termination of this Agreement, Myogen and its Affiliates will not
develop and/or commercialize (either by themselves or through a Third Party) a
compound that is a NIBRI Compound without the prior consent of NIBRI, which may
be withheld in NIBRI’s sole discretion.
          (c) Subject solely to the terms of this Agreement and any License
Agreement executed by the Parties, Myogen hereby grants to NIBRI and its
Affiliates a fully paid, exclusive, royalty-free, perpetual, world-wide license
to use, have used, develop, make, manufacture and sell all NIBRI Compounds
outside of the Field. Subject solely to the terms of this Agreement and any
License Agreement executed by the Parties, NIBRI hereby grants to Myogen and its
Affiliates a fully paid, exclusive, royalty-free, perpetual, world-wide license
to use, have used, develop, make, manufacture and sell all Myogen Compounds
outside of the Field and, after expiration of NIBRI’s Option with respect to any
such Myogen Compound, inside the Field. The foregoing licenses shall include the
right to sublicense.
ARTICLE V
Confidentiality
     5.1. Undertaking.
          During the term of this Agreement, each party (the “Receiving Party”)
shall keep confidential, and other than as provided herein shall not use or
disclose, directly or indirectly,
[..**..] Confidential Treatment Requested

29



--------------------------------------------------------------------------------



 



any trade secrets, confidential or proprietary information, or any other
knowledge, information, documents or materials, owned, developed or possessed by
the other party (the “Proprietary Party”), whether in tangible or intangible
form, the confidentiality of which such Proprietary Party takes reasonable
measures to protect, including but not limited to Collaboration Technology.

  (a)   The Receiving Party shall take any and all lawful measures to prevent
the unauthorized use and disclosure of such information, and to prevent
unauthorized persons or entities from obtaining or using such information.    
(b)   The Receiving Party further agrees to refrain from directly or indirectly
taking any action which would constitute or facilitate the unauthorized use or
disclosure of such information. The Receiving Party may disclose such
information to its Affiliates, officers, employees and agents, to authorized
licensees and sublicensees, and to subcontractors in connection with the
development or manufacture of Compounds or Development Candidates, as
applicable, to the extent necessary to enable such parties to perform their
obligations hereunder or under the applicable license, sublicense or
subcontract, as the case may be; provided, however, that such Affiliates,
officers, employees, agents, licensees, sublicensees and subcontractors have
entered into appropriate confidentiality agreements for secrecy and non-use of
such information which by their terms shall be enforceable by injunctive relief
at the instance of the Proprietary Party.     (c)   The Receiving Party shall be
liable for any unauthorized use and disclosure of such information by its
Affiliates, officers, employees and agents and any such sublicensees and
subcontractors.

     5.2. Exceptions.
          Notwithstanding the foregoing, the provisions of Section 5.1 hereof
shall not apply to knowledge, information, documents or materials that the
Receiving Party can conclusively establish:
[..**..] Confidential Treatment Requested

30



--------------------------------------------------------------------------------



 



  (a)   have entered the public domain without the Receiving Party’s breach of
any obligation owed to the Proprietary Party;     (b)   have become known to the
Receiving Party from a source other than the Proprietary Party, other than by
breach of an obligation of confidentiality owed to the Proprietary Party; or    
(c)   are independently developed by the Receiving Party without breach of this
Agreement, without reference to or reliance upon knowledge, information or
materials of the disclosing party as established by written records.

          In addition, a Receiving Party may, notwithstanding the obligations of
Section 5.1, disclose knowledge, information, documents or materials that the
Receiving Party can conclusively establish:

  (i)   are permitted to be disclosed by the prior written consent of the
Proprietary Party; or     (ii)   are required to be disclosed by the Receiving
Party to comply with applicable laws or regulations, to defend or prosecute
litigation or to comply with governmental regulations, provided that the
Receiving Party provides prior written notice of such disclosure to the
Proprietary Party and takes reasonable and lawful actions to avoid or minimize
the degree of such disclosure.

     5.3. Publicity.
          The parties will agree upon the timing and content of any press
release or other public communications relating to this Agreement and the
transactions contemplated herein.

  (a)   Except to the extent already disclosed in a press release or other
public communication, no public announcement concerning the existence or the
terms of this Agreement or concerning the transactions described herein shall be
made, either directly or indirectly, by Myogen or NIBRI, except as may be
legally required by applicable laws, regulations, or judicial

[..**..] Confidential Treatment Requested

31



--------------------------------------------------------------------------------



 



      order, without first obtaining the approval of the other party and
agreement upon the nature, text, and timing of such announcement, which approval
and agreement shall not be unreasonably withheld.     (b)   The party desiring
to make any such public announcement shall provide the other party with a
written copy of the proposed announcement in sufficient time prior to public
release to allow such other party to comment upon such announcement, prior to
public release.

     5.4. Survival.
          The provisions of this Article V shall survive the termination of this
Agreement.
ARTICLE VI
Publication
     6.1. Publication.
          Each of NIBRI and Myogen, and their respective Affiliates, agree not
to publish or publicly present any results, data, or scientific findings with
respect to the Research Program (except in connection with filings with the Food
and Drug Administration or another similar governmental entity) without the
prior written consent of the JSC. In the event of information already within the
public domain, consent shall not be unreasonably withheld if sought at least
thirty (30) days prior to planned submission for publication or oral
presentation. In all other instances during the term of this Agreement,
publication shall be presumed to be impermissible until the JSC shall have
determined, in its sole judgment, that the intellectual property rights of the
parties in such information first shall have been adequately protected, whether
by foreign filing of Patents or otherwise. To the extent that a proposed
publication of any results, data, or scientific findings with respect to the
Research Program is subject to the terms of Myogen’s existing license
agreements, sponsored research agreements or material transfer agreements with
the University of Texas Southwestern Medical Center, the University of North
Texas Health Sciences Center or the University of Colorado, the procedure for
publication of such results, data or findings will be as specified in those
agreements.
[..**..] Confidential Treatment Requested

32



--------------------------------------------------------------------------------



 



ARTICLE VII
Indemnification
     7.1. Indemnification by Myogen.
          Myogen will indemnify, defend, and hold NIBRI and its Affiliates,
their respective employees, shareholders, officers and directors and the
successors, heirs and assigns of each of them, harmless against any loss,
damages, action, suit, claim, demand, liability, expense, bodily injury, death
or property damage (a “Loss”), that may be brought, instituted or arise against
or be incurred by such persons to the extent such Loss is based on or arises out
of: (a) the breach by Myogen of any of its covenants, representations or
warranties set forth in this Agreement; or (b) the development or
commercialization of a Development Candidate by Myogen, but excluding any such
Loss that is caused by the negligent or reckless acts or omissions of NIBRI.
     7.2. Indemnification by NIBRI.
          NIBRI will indemnify, defend, and hold Myogen, and its Affiliates, and
their respective employees, shareholders, officers and directors and the
successors, heirs, and assigns of each of them, harmless against any Loss that
may be brought, instituted or arise against or be incurred by such persons to
the extent such Loss is based on or arises out of: (a) the breach by NIBRI of
any of its covenants, representations or warranties set forth in this Agreement;
or (b) the development or commercialization of a Development Candidate by NIBRI,
but excluding any such Loss that is caused by the negligent or reckless acts or
omissions of Myogen.
     7.3. Claims Procedures.
          Each Party entitled to be indemnified by the other Party (an
“Indemnified Party”) pursuant to Section 7.1 or 7.2 hereof shall give notice to
the other Party (an “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any threatened or asserted claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the sole
control of the defense of any such claim or any litigation resulting therefrom;
provided, however:
[..**..] Confidential Treatment Requested

33



--------------------------------------------------------------------------------



 



  (a)   That counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld) and the
Indemnified Party may participate in such defense at such party’s expense
(unless: (i) the employment of counsel by such Indemnified Party has been
authorized by the Indemnifying Party; or (ii) the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in the defense of such action, in
each of which cases the Indemnifying Party shall pay the reasonable fees and
expenses of one law firm serving as counsel for the Indemnified Party, which law
firm shall be subject to approval, not to be unreasonably withheld, by the
Indemnifying Party); and     (b)   The failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Agreement to the extent that the failure to give notice
did not result in harm to the Indemnifying Party or materially compromise the
defense of such claim.     (c)   No Indemnifying Party, in the defense of any
such claim or litigation, shall consent to entry of any judgment or enter into
any settlement, except with the approval of each Indemnified Party (which
approval shall not be unreasonably withheld), except a settlement which imposes
only a monetary obligation on the Indemnifying Party and which includes as an
unconditional term thereof the giving of a release from all liability in respect
to such claim or litigation by the claimant or plaintiff to the Indemnified
Party.     (d)   Each Indemnified Party shall furnish such information or
reasonable assistance regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and shall be reasonably
required

[..**..] Confidential Treatment Requested

34



--------------------------------------------------------------------------------



 



      in connection with the defense of such claim and litigation resulting
therefrom.

     7.4. Compliance.
          The parties shall comply fully with all applicable laws and
regulations in connection with their respective activities under this Agreement.
ARTICLE VIII
Intellectual Property Rights
     8.1. Ownership.
          8.1.1. Subject to any licenses explicitly granted under this Agreement
or a License Agreement, each party shall retain its intellectual property rights
in all Compounds and Technology Controlled by it on the Effective Date or
otherwise arising outside of the Research Program.
          8.1.2. Any new invention created or any new Know-How generated
exclusively by a party or its Affiliate (directly or through others acting on
its behalf) prior to and during the term of this Agreement shall be owned by
such party; provided, however, that if such new invention or new Know-How of
Myogen is necessary to NIBRI’s exercise of its license rights under a License
Agreement, then the definition of Myogen Technology will be deemed to include
such new invention or new Know-How that are included within the licenses granted
to NIBRI under the License Agreement.
          8.1.3. Any new invention created jointly by the parties shall be
jointly owned (a “Joint Invention”), and the respective rights of the parties
with respect to the Joint Invention shall be determined in accordance with
United States patent law as it applies to issues of joint ownership of
intellectual property as of the Effective Date.
          8.1.4. NIBRI will retain ownership of all intellectual property rights
in and to the NIBRI Compounds and Myogen will retain all intellectual property
rights in and to the Myogen Compounds. Myogen will take all reasonable actions
requested by NIBRI, including execution
[..**..] Confidential Treatment Requested

35



--------------------------------------------------------------------------------



 



of appropriate transfer documents, patent filings and applications for
registration, to perfect NIBRI’s ownership interests in and to the NIBRI
Compounds. NIBRI will take all reasonable actions requested by Myogen, including
execution of appropriate transfer documents, patent filings and applications for
registration, to perfect Myogen’s ownership interests in and to the Myogen
Compounds, including, without limitation, transfer and assignment of all right,
title and interest in the following Patent and all related Patents: United
States Patent Application No. 60/752,145 filed by NIBRI on December 20, 2005.
     8.2. Preparation and Costs.
          Myogen shall take responsibility and pay for the preparation, filing,
prosecution and maintenance of all Myogen Patents and, subject to Section 8.3,
any Joint Inventions abandoned by NIBRI, and NIBRI shall take responsibility and
pay for the preparation, filing, prosecution and maintenance of: (a) all NIBRI
Patents; (b) any patents and patent applications claiming Joint Inventions; and
(c) all Patents related to Development Candidates. Myogen shall provide the JSC
with periodic reports listing, by name, Myogen Patents filed in the United
States and other jurisdictions, along with a general summary of the claims made
and the jurisdictions of filing. In good time, before the deadline for foreign
filing of any patent application filed in the United States, Myogen will notify
NIBRI whether it intends to foreign file such patent application, and if it
intends to do so, in what countries it proposes to foreign file. The parties
hereby agree that to the extent legally possible and commercially reasonable,
the responsible party shall, at a minimum, prepare, file, prosecute and maintain
patent coverage as described in this section in the countries listed in
Schedule 8.2 hereto. NIBRI and Myogen agree to use all commercially reasonable
efforts to secure patent protection on any intellectual property created during
the Research Program. NIBRI will consult with Myogen on the drafting and
prosecution of patent applications on Joint Inventions that relate to the Myogen
Targets and/or the Collaboration Targets in the United States and in countries
listed in Schedule 8.2 that are commercially viable, and, to the extent
reasonably practicable under the circumstances, give Myogen an opportunity to
comment and suggest revisions to any patent application covering such Joint
Inventions.
[..**..] Confidential Treatment Requested

36



--------------------------------------------------------------------------------



 



     8.3. Discontinuation.
          The party initially responsible under Section 8.2 for the preparation,
filing, prosecution and maintenance of a particular Patent shall give at least
thirty (30) days advance notice to the other party of any decision to cease
preparation, filing, prosecution and maintenance of that Patent in a
jurisdiction listed on Schedule 8.2 hereof. Discontinuation may be elected on a
country-by-country basis or for a Patent application or Patent series in total.
In such case, the other party may elect at its sole discretion to continue
preparation, filing, and prosecution or maintenance of the discontinued Patent
at its sole expense.
     8.4. Advice to JSC on Intellectual Property Matters.
          The JSC shall appoint an intellectual property subcommittee comprising
appropriate legal counsel from each party to advise the JSC on intellectual
property protection issues. Such subcommittee shall, at the request of the JSC,
report at least quarterly to the JSC.
ARTICLE IX
Term and Termination
     9.1. Term.
          This Agreement will extend until the termination (including any early
termination hereunder) of the Research Program (including any extension thereof)
in accordance with Section 2.2, unless earlier terminated by either party hereto
in accordance with this Agreement, or unless extended by mutual agreement of the
parties.
     9.2. Termination of the Research Program by NIBRI for Cause.
          Upon written notice to Myogen, NIBRI may at its sole discretion
unilaterally terminate the Research Program and this Agreement upon the
occurrence of any of the following events:

  (a)   Myogen shall breach any of its material obligations under this Agreement
or a License Agreement, and such breach shall not have been remedied or steps
initiated to remedy the same to NIBRI’s reasonable satisfaction,

[..**..] Confidential Treatment Requested

37



--------------------------------------------------------------------------------



 



      within sixty (60) days after NIBRI sends written notice of breach to
Myogen;     (b)   Myogen shall cease to function as a going concern by
suspending or discontinuing its business for any reason except for interruptions
caused by Force Majeure, strike, labor dispute or any other events over which it
has no control; or     (c)   Upon a sale, merger, consolidation, transfer, or
other reorganization of Myogen in which substantially all of the assets of
Myogen are transferred or in which the holders of Myogen’s capital stock
immediately prior to the transaction hold less than a majority of the capital
stock of the surviving entity subsequent to the transaction, in either case to
an entity or an Affiliate thereof reasonably conceived by NIBRI to be a NIBRI
Competitor.

          In the event of any valid termination under this Section 9.2, NIBRI
shall not be required to make any payments under Section 3.3 hereof which are
not due and payable prior to receipt by Myogen of the notice of breach
referenced under Section 9.2(a) or receipt by Myogen of the notice of
termination pursuant to Section 9.2(b), as the case may be. Notwithstanding the
foregoing, any License Agreement then in effect shall continue in effect unless
it is expressly terminated in accordance with its terms.
     9.3. Termination of the Research Program by Myogen for Cause.
          Myogen may at its sole discretion terminate the Research Program and
this Agreement upon written notice to NIBRI upon the occurrence of any of the
following events:

  (a)   NIBRI shall breach any of its material obligations under this Agreement
or a License Agreement and such breach shall not have been remedied or steps
initiated to remedy the same to Myogen’s reasonable satisfaction, within sixty
(60) days after Myogen sends written notice of breach to NIBRI; or

[..**..] Confidential Treatment Requested

38



--------------------------------------------------------------------------------



 



  (b)   NIBRI shall cease to function as a going concern by suspending or
discontinuing its business for any reason except for interruptions caused by
Force Majeure, strike, labor dispute or any other events over which it has no
control, and no Affiliate of NIBRI shall have assumed NIBRI’s function.

          Upon any termination under Section 9.3(a), all licenses and other
rights (including Options) granted hereunder shall also terminate.
Notwithstanding the foregoing, any License Agreement then in effect shall
continue in effect unless it is expressly terminated in accordance with its
terms.
     9.4. Early Termination of the Research Program by NIBRI.
          In the event that, in its reasonable, good faith judgment, the overall
Research Program (excluding the HDAC Inhibitor Research Program) is proceeding
unsatisfactorily, NIBRI may in its absolute discretion terminate its
participation in and funding of the aspects of the Research Program that are not
the HDAC Inhibitor Research Program effective no earlier than eighteen (18)
months from the Effective Date, upon sixty (60) days’ prior written notice to
Myogen. In the event that, in its reasonable, good faith judgment, the HDAC
Inhibitor Research Program is proceeding unsatisfactorily, NIBRI may in its
absolute discretion terminate its participation in and funding of the HDAC
Inhibitor Research Program effective no earlier than eighteen (18) months from
the Amendment Date, upon sixty (60) days’ prior written notice to Myogen.
[..**..]
     9.5. Effect of Termination or Expiration.
          Except where explicitly provided elsewhere herein, termination of this
Agreement for any reason, or expiration of this Agreement, will not affect:
(a) obligations which have accrued as of the date of termination or expiration;
and (b) obligations and rights which, expressly or from the context thereof, are
intended to survive termination or expiration of this Agreement, including but
not limited to obligations of confidentiality under Section 2.6.2 and Article V
hereof, the indemnification provisions of Article VII hereof and the
intellectual property ownership and information sharing provisions contained in
Sections 2.6, 2.7, 4.6 and
[..**..] Confidential Treatment Requested

39



--------------------------------------------------------------------------------



 



8.1. Except as otherwise provided hereunder, all licenses granted under this
Agreement shall terminate upon termination or expiration of this Agreement.
ARTICLE X
Representations and Warranties
     10.1. Representations and Warranties of Myogen.
          Myogen represents and warrants to NIBRI as follows:

  (a)   Authorization. This Agreement has been duly executed and delivered by
Myogen and constitutes the valid and binding obligation of Myogen, enforceable
against Myogen in accordance with its terms except as enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, bankruptcy,
reorganization, moratorium and other laws relating to or affecting creditors’
rights generally and by general equitable principles. The execution, delivery
and performance of this Agreement have been duly authorized by all necessary
action on the part of Myogen, its officers and directors. No provision of this
Agreement violates any other agreement that Myogen may have with any other
person or company, and Myogen acknowledges that NIBRI has relied on that
representation in entering into this Agreement.     (b)   Myogen Controlled
Rights. As of the Effective Date, Myogen owns or possesses adequate licenses or
other rights to use all Myogen Technology relating to the Myogen Compounds and
Myogen Targets and to grant the licenses and perform the obligations
contemplated herein, except to the extent that Myogen’s agreements with Third
Party licensors contain restrictions on further sublicense by NIBRI. The
granting of an Option to NIBRI hereunder does not violate any right known to
Myogen of any Third Party.

[..**..] Confidential Treatment Requested

40



--------------------------------------------------------------------------------



 



  (c)   Third Party Patents. Except as disclosed in writing between the parties
to this Agreement or their respective agents, as of the Effective Date, to
Myogen’s knowledge there are no issued patents or pending patent applications
that, if issued, would be infringed by the development, manufacture, use or sale
of any Myogen Compound or Myogen Target, as applicable, pursuant to this
Agreement.

     10.2. Representations and Warranties of NIBRI.
          NIBRI represents and warrants to Myogen that this Agreement has been
duly executed and delivered by NIBRI and constitutes the valid and binding
obligation of NIBRI, enforceable against NIBRI in accordance with its terms
except as enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, bankruptcy, reorganization, moratorium and other laws relating to or
affecting creditors’ rights generally and by general equitable principles. The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary action on the part of NIBRI, its officers and directors. No
provision of this Agreement violates any other agreement that NIBRI may have
with any other person or company, and NIBRI acknowledges that Myogen has relied
on that representation in entering into this Agreement.
ARTICLE XI
Dispute Resolution
     11.1. Governing Law, and Jurisdiction.
          This Agreement shall be governed and construed in accordance with the
internal laws of the Commonwealth of Massachusetts.
     11.2. Dispute Resolution Process.
          Except with respect to any matters under the purview of the JSC
pursuant to Section 2.8.1, and except for any claim or controversy relating to a
Critical Issue pursuant to Section 2.8.2 and Section 11.3, in the event of any
controversy or claim arising out of or relating
[..**..] Confidential Treatment Requested

41



--------------------------------------------------------------------------------



 



to the legal rights and remedies of the parties arising out of this Agreement,
the parties shall, and either party may, initially refer such dispute to the
JSC, and failing mutually acceptable resolution of the controversy or claim
within thirty (30) days after such referral, the matter shall be referred to the
President and Chief Executive Officer of Myogen and the President and Chief
Executive Officer of NIBRI who shall, as soon as practicable, attempt in good
faith to resolve the controversy or claim. If such controversy or claim is not
resolved within sixty (60) days of the date of initial referral of the matter to
the JSC, either party may submit the dispute to any court of competent
jurisdiction for resolution.
     11.3. Dispute Resolution Process for Critical Issues.
          In the event of any controversy or claim arising out of or relating to
a Critical Issue which the JSC is unable to resolve under Section 2.8.2, the
parties shall refer the matter to the President and Chief Executive Officer of
Myogen and the President and Chief Executive Officer of NIBRI who shall attempt
in good faith and using their best efforts to resolve the controversy or claim
within sixty (60) days of the date of initial referral of the matter from the
JSC. If such controversy or claim is not resolved within sixty (60) days, then
Myogen may, at its election, either: (a) accept the final position of the
President and Chief Executive Officer of NIBRI with respect to such matter; or
(b) terminate this Agreement on thirty (30) days’ written notice, subject to the
provisions of Section 9.5. Section 9.4 shall not apply to any termination of
this Agreement by Myogen pursuant to the immediately-preceding subsection (b).
[..**..] Confidential Treatment Requested

42



--------------------------------------------------------------------------------



 



ARTICLE XII
Miscellaneous Provisions
     12.1. Waiver.
          No provision of this Agreement may be waived except in writing by both
parties hereto. No failure or delay by either party hereto in exercising any
right or remedy hereunder or under applicable law will operate as a waiver
thereof, or a waiver of any right or remedy on any subsequent occasion.
     12.2. Force Majeure.
          Neither party will be in breach hereof by reason of its delay in the
performance of or failure to perform any of its obligations hereunder, if that
delay or failure is caused by strikes, acts of God or the public enemy, riots,
incendiaries, interference by civil or military authorities, compliance with
governmental priorities for materials, or any fault beyond its control or
without its fault or negligence.
     12.3. Severability.
          Should one or more provisions of this Agreement be or become invalid,
then the parties hereto shall attempt to agree upon valid provisions in
substitution for the invalid provisions, which in their economic effect come so
close to the invalid provisions that it can be reasonably assumed that the
parties would have accepted this Agreement with those new provisions. If the
parties are unable to agree on such valid provisions, the invalidity of such one
or more provisions of this Agreement shall nevertheless not affect the validity
of the Agreement as a whole, unless the invalid provisions are of such essential
importance for this Agreement that it may be reasonably presumed that the
parties would not have entered into this Agreement without the invalid
provisions.
     12.4. Government Acts.
          In the event that any act, regulation, directive, or law of a country
or its government, including its departments, agencies or courts, should make
impossible or prohibit,
[..**..] Confidential Treatment Requested

43



--------------------------------------------------------------------------------



 



restrain, modify or limit any material act or obligation of NIBRI or Myogen
under this Agreement, the party, if any, not so affected, shall have the right,
at its option, to suspend or terminate this Agreement as to such country, if
good faith negotiations between the parties to make such modifications therein
as may be necessary to fairly address the impact thereof, are not successful
after a reasonable period of time in producing mutually acceptable modifications
to this Agreement.
     12.5. Government Approvals.
          Each party will use commercially reasonable best efforts to obtain any
government approval required in its country of domicile to enable this Agreement
to become effective, or to enable any payment hereunder to be made, or any other
obligation hereunder to be observed or performed. Each party will keep the other
informed of progress in obtaining any such government approval, and will
cooperate with the other party in any such efforts.
     12.6. Export Controls.
          This Agreement is made subject to any restrictions concerning the
export of materials and technology from the United States that may be imposed
upon or related to either party to this Agreement from time to time by the
Government of the United States. Furthermore, each of NIBRI and Myogen agrees
that it will not export, directly or indirectly, any technical information
acquired from the other party under this Agreement or any products using such
technical information to any countries for which the United States Government or
any agency thereof at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the Department of Commerce or other agency of the United States Government when
required by applicable statute or regulation.
     12.7. Assignment.
          This Agreement may not be assigned or otherwise transferred by either
party without the prior written consent of the other party; provided, however,
that (a) NIBRI may assign this Agreement, without the consent of Myogen: (i) to
any of its Affiliates; or (ii) in connection with the transfer or sale of all or
substantially all of its assets or business or in the event of its merger or
consolidation with another company; and (b) Myogen may assign this
[..**..] Confidential Treatment Requested

44



--------------------------------------------------------------------------------



 



Agreement, without the consent of NIBRI in connection with the transfer or sale
of all or substantially all of its assets or business or in the event of its
merger or consolidation with another Person, provided, however, that any such
transaction in which a NIBRI Competitor acquires all of Myogen’s assets or
business or merges with Myogen, NIBRI may terminate this Agreement pursuant to
Section 9.2(c). Any purported assignment in contravention of this Section 12.7
shall, at the option of the nonassigning party, be null and void and of no
effect. No assignment shall release either party from responsibility for the
performance of any accrued obligation of such party hereunder. This Agreement
shall be binding upon and enforceable against the successor to or any permitted
assignees from either of the parties hereto.
     12.8. Affiliates.
          Each party may perform its obligations hereunder personally or through
one or more Affiliates, although each party shall nonetheless be solely
responsible for the performance of its Affiliates. Neither party shall permit
any of its Affiliates to commit any act (including any act or omission) which
such party is prohibited hereunder from committing directly. The use of
subcontractors by either party shall not increase the financial obligations of
the other party hereunder in any respect.
     12.9. Counterparts.
          This Agreement may be executed in counterparts, each of which shall be
deemed to be original and both of which shall constitute one and the same
Agreement.
     12.10. No Agency.
          Nothing herein contained shall be deemed to create an agency, joint
venture, amalgamation, partnership or similar relationship between NIBRI and
Myogen and their respective Affiliates. Notwithstanding any of the provisions of
this Agreement, neither party to this Agreement shall at any time enter into,
incur, or hold itself out to Third Parties as having authority to enter into or
incur, on behalf of the other party, any commitment, expense, or liability
whatsoever, and all contracts, expenses and liabilities in connection with or
relating to the obligations of each party under this Agreement shall be made,
paid, and undertaken exclusively by such party on its own behalf and not as an
agent or representative of the other.
[..**..] Confidential Treatment Requested

45



--------------------------------------------------------------------------------



 



     12.11. Notice.
          All communications between the parties with respect to any of the
provisions of this Agreement will be sent to the addresses set out below, or to
such other addresses as may be designated by one party to the other by notice
pursuant hereto, by prepaid, certified mail (which shall be deemed received by
the other party on the seventh business day following deposit in the mails), or
by facsimile transmission, or other electronic means of communication (which
shall be deemed received when transmitted), with confirmation by first class
letter, postage pre-paid, given by the close of business on or before the next
following business day:

              if to NIBRI, at:
 
       
 
      Novartis Institutes for BioMedical Research, Inc.
 
      400 Technology Square
 
      Cambridge, Massachusetts 02139
 
      Attention: Robert L. Thompson, Vice President and General Counsel
 
      Fax: (617) 871-3354
 
            if to Myogen, at:
 
       
 
      Myogen, Inc.
 
      7575 W. 103rd Avenue
 
      Westminster, Colorado 80021
 
      Attention: J. William Freytag, President and Chief Executive Officer
 
      Fax: (303) 410-6667
 
            with a copy to:
 
       
 
      Myogen, Inc.
 
      7575 W. 103rd Avenue
 
      Westminster, Colorado 80021
 
      Attention: Andrew D. Dickinson, Vice President and General Counsel
 
      Fax: (303) 410-3350

     12.12. Headings.
          The paragraph headings are for convenience only and will not be deemed
to affect in any way the language of the provisions to which they refer.
[..**..] Confidential Treatment Requested

46



--------------------------------------------------------------------------------



 



     12.13. Authority.
          The undersigned represent that they are authorized to sign this
Agreement on behalf of the parties hereto.
     12.14. Entire Agreement.
          This Agreement contains the entire understanding of the parties
relating to the matters referred to herein, and may only be amended by a written
document, duly executed on behalf of the respective parties.
     12.15. Notice of Pharmaceutical Side-Effects.
          During the term of this Agreement, the parties shall keep each other
and the JSC promptly and fully informed and will promptly notify appropriate
authorities in accordance with applicable law, after receipt of information with
respect to any serious adverse event (as defined by the ICH Harmonized
Tripartite Guideline on Clinical Safety Data Management), directly or indirectly
attributable to the use or application of a Compound.
     12.16. Invoice Requirement.
          Any amounts payable to Myogen hereunder (except any royalty payments
required to be made under the provisions of Article IV of the License Agreement)
shall be made within thirty (30) days after receipt by NIBRI, or its nominee
designated for that purpose in advance by NIBRI in writing to Myogen, of an
invoice covering such payment.
     12.17. Amendment and Restatement of Amended Agreement.
          The Original Agreement as amended by the Amendment is hereby amended
in its entirety and restated herein. Upon the execution of the Agreement by
NIBRI and Myogen such amendment and restatement shall be deemed to be effective
upon the Effective Date except for those portions herein which are effective as
of the Amendment Date.
[Signature page follows]
[..**..] Confidential Treatment Requested

47



--------------------------------------------------------------------------------



 



                  MYOGEN, INC.    
 
           
 
  By:   /s/ J. William Freytag    
 
     
 
J. William Freytag    
 
  Title:   President and Chief Executive Officer    
 
                NOVARTIS INSTITUTES FOR BIOMEDICAL RESEARCH, INC.    
 
           
 
  By:   /s/ Jeremy Levin    
 
           
 
      Jeremy Levin    
 
  Title:   Global Head Strategic Alliances    

[..**..] Confidential Treatment Requested

48



--------------------------------------------------------------------------------



 



Schedule 1.30
Myogen Patents

                          Schedule 1.30 Myogen Patents PATENTS   Filing Date  
App. No.   Country   Pat. No.   Issue Date   Subject Matter
MYOG:004-USD1
  4/25/2000   09/558,472   U.S.           Alpha Myosin Heavy Chain Gene Therapy
MYOG:004-USD2
  10/1/2001   09/969,086   U.S.   7,049,066   5/23/2006   Alpha Myosin Heavy
Chain Therapeutic/Screening
MYOG:004-USD3
  2/25/2005   11/067,502   U.S.           Alpha Myosin Heavy Chain Treatment
MYOG:004-WO
  1/30/1998   PCT/US98/01983   PCT           Alpha Myosin Heavy Chain
MYOG:004-CA
  7/29/1999   2,278,465   Canada           Alpha Myosin Heavy Chain
MYOG:004-EP
  7/30/1999   98906089.2   Europe           Alpha Myosin Heavy Chain
MYOG:004-JP
  7/30/1999   10-533182   Japan           Alpha Myosin Heavy Chain
MYOG:005-US
  4/1/1998   09/053,293   U.S.   6,218,597   4/17/2001   Transgenic mice
w/cardiac specific promoters
MYOG:006-US
  9/26/1997   08/938,105   U.S.   6,353,151   3/5/2002   Transgeneic alpha
myosin
MYOG:006-EP
  5/24/1999   97943597.1   Europe           Alpha Myosin Transgenes
MYOG:007-US
  5/26/1998   09/047,755   U.S.   6,203,776   3/20/2001   Methods for
identifying adrenergic receptors
MYOG:013-US
  6/19/1998   09/100,497   U.S.   5,998,458   12/7/1999   Positive inotrope +
beta adrenergic receptor antagonist
MYOG:013-WO
  6/24/1998   PCT/US98/13442   PCT           Positive inotrope + beta adrenergic
receptor antagonist
MYOG:013-AU
  1/6/2000   81740/98   Australia   731,656   7/19/2001   Positive inotrope +
beta adrenergic receptor antagonist
MYOG:013-CA
  12/23/1999   2,295,094   Canada           Positive inotrope + beta adrenergic
receptor antagonist
MYOG:013-EP
  1/25/2000   198,931,687   Europe           Positive inotrope + beta adrenergic
receptor antagonist
MYOG:013-JP
  12/27/1999   11-505056   Japan           Positive inotrope + beta adrenergic
receptor antagonist
MYOG:020-US
  10/15/1998   09/173,798   U.S.   6,201,165   3/13/2001   CamKIIa,
CaMKIV,p38,MKK6,anf,bnp,beta myosin transgenes
MYOG:020-WO
  10/16/1998   PCT/US98/21988   PCT           CamKIIa,
CaMKIV,p38,MKK6,anf,bnp,beta myosin transgenes
MYOG:020-AU
  4/16/2000   10992/99   Australia   755428   8/16/2002   CamKIIa,
CaMKIV,p38,MKK6,anf,bnp,beta myosin transgenes
MYOG:020-CA
  4/16/2000   2,315,244   Canada           CamKIIa, CaMKIV,p38,MKK6,anf,bnp,beta
myosin transgenes
MYOG:020-EP
  4/16/2000   98953672.7   Europe           CamKIIa,
CaMKIV,p38,MKK6,anf,bnp,beta myosin transgenes
MYOG:020-JP
  4/16/2000   2000-516026   Japan           CamKIIa,
CaMKIV,p38,MKK6,anf,bnp,beta myosin transgenes
MYOG:020-MX
  4/14/2000   0003678   Mexico           CamKIIa, CaMKIV,p38,MKK6,anf,bnp,beta
myosin transgenes
MYOG:023-US
  10/15/1998   09/173,795   U.S.   6,673,768   1/6/2004   Calcineurin Therapies
MYOG:024-US
  11/10/1999   09/438,075   U.S.   6,372,957   4/16/2002   MEF2 methods of
treatment
MYOG:024-USC1
  1/9/2002   10/043,658   U.S.           MEF2 screening methods
MYOG:024-WO
  11/10/1999   PCT/US99/26725   PCT           MEF2
MYOG:024-CA
  5/7/2001   2,350,086   Canada           MEF2
MYOG:024-EP
  5/21/2001   99971848.9   Europe           MEF2
MYOG:024-JP
  5/10/2001   2000-581187   Japan           MEF2
MYOG:025-US
  10/15/1998   09/173,799   U.S.   6,657,104   12/2/2003   Calcineurin
transgenics
MYOG:026-US
  8/20/2000   09/643,206   U.S.   6,632,628   8/20/2000   HDAC screening and
treatment
MYOG:026-USD1
  8/20/2003   10/637,403   U.S.           HDAC transgenics
MYOG:026-WO
  8/20/2000   PCT/US00/22958   PCT           Class II HDACs
MYOG:026-CA
  2/14/2002   2,382,045   Canada           Class II HDACs
MYOG:026-EP
  3/13/2002   00955805.7   Europe           Class II HDACs
MYOG:026-JP
  2/19/2002   2001-518892   Japan           Class II HDACs
 
                      Muscle Ring Finger Proteins (MURFS) Screening and
MYOG:028-US
  7/18/2001   09/908,988   U.S.   6,740,751   5/25/2004   Treatment
 
                      Muscle Ring Finger Proteins (MURFS) Screening and
MYOG:028-USD1
  2/10/2004   10/775,627   U.S.   7,005,512   2/28/2006   Treatment
MYOG:028-USD2
  2/10/2004   10/775,649   U.S.   issue fee   paid   Muscle Ring Finger Proteins
(MURFS)
MYOG:029-US
  4/16/1998   09/061,417   U.S.           NF-AT3 inhibitors
MYOG:029-WO
  10/16/1998   PCT/US98/21845   PCT           NF-AT3 inhibitors
MYOG:029-AU
  10/15/1998   98058/98   Australia   748334   9/12/2002   NF-AT3 inhibitors
MYOG:029-CA
  4/10/2000   2,306,448   Canada           NF-AT3 inhibitors
MYOG:029-EP
  5/16/2000   9895233.7   Europe           NF-AT3 inhibitors
MYOG:029-JP
  4/17/2000   2000-516024   Japan           NF-AT3 inhibitors
MYOG:034-US
  9/26/2002   10/256,221   U.S.   6,707,686   3/16/2004   HDAC Inhibitors

[..**..] Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



                          Schedule 1.30 Myogen Patents PATENTS   Filing Date  
App. No.   Country   Pat. No.   Issue Date   Subject Matter
MYOG:034-USC1
  3/16/2004   10/801,985   U.S.   6,946,441   9/20/2005   Inhibiting HDACs
MYOG:034-USC2
  7/26/2005   11/190,074   U.S.           Inhibiting HDACs
MYOG:034-USC3
  8/30/2005   11/215,844   U.S.           Inhibiting HDACs
MYOG:034-EP
  9/27/2001   02/021678.8   Europe   1,297,851   1/26/2005   Inhibiting HDACs
MYOG:034-EPD1
  1/25/2005   5001443   Europe           Inhibiting HDACs
MYOG:034-JP
  9/27/2001   2002-284313   Japan           Inhibiting HDACs
MYOG:035-US
  1/21/2003   10/348,598   U.S.           Hypertrophic Cell Line
MYOG:036-US
  2/13/2001   09/782,953   U.S.           MCIP's screening, treatment,
transgenics, antibodies
MYOG:036-WO
  2/13/2001   PCT/US01/21662   PCT           MCIP's screening, treatment,
transgenics, antibodies
MYOG:036-CA
  1/24/2003   2,415,967   Canada           MCIP's screening, treatment,
transgenics, antibodies
MYOG:036-EP
  2/5/2003   1952568.2   Europe           MCIP's screening, treatment,
transgenics, antibodies
MYOG:036-JP
  12/26/2002   2002-509354   Japan           MCIP's screening, treatment,
transgenics, antibodies
MYOG:037-US
  8/20/2003   10/644,659   U.S.           STARS screening, treatment,
transgenics, antibodies
MYOG:044-US
  5/21/2003   10/848,820   U.S.           PKD (HDAC Kinase I)
MYOG:044-WO
  5/21/2003   PCT/US04/015715   PCT           PKD (HDAC Kinase I)
MYOG:044-AU
  5/21/2003   2004249114   Australia           PKD (HDAC Kinase I)
MYOG:044-BR
  5/21/2003       Brazil           PKD (HDAC Kinase I)
MYOG:044-CA
  5/21/2003       Canada           PKD (HDAC Kinase I)
MYOG:044-CN
  5/21/2003       China           PKD (HDAC Kinase I)
MYOG:044-EP
  5/21/2003       Europe           PKD (HDAC Kinase I)
MYOG:044-IN
  5/21/2003       India           PKD (HDAC Kinase I)
MYOG:044-JP
  5/21/2003       Japan           PKD (HDAC Kinase I)
MYOG:044-MX
  5/21/2003       Mexico           PKD (HDAC Kinase I)
MYOG:045-US
  11/3/2004   10/980,612   U.S.           Alpha myocin modulating compound ‘R’
enatiomer
MYOG:045-WO
  11/3/2004   PCT/US04/036569   PCT           Alpha myocin modulating compound
‘R’ enatiomer
MYOG:046-US
  11/3/2004   10/980,605   U.S.           Alpha myocin modulating compound ‘S’
enatiomer
MYOG:046-US
  11/3/2004   PCT/US04/036568   PCT           Alpha myocin modulating compound
‘S’ enatiomer
MYOG:047-US
  11/13/2004   10/988,192   U.S.           TRP Channel
MYOG:047-WO
  11/13/2004   PCT/US04/037858   PCT           TRP Channel
MYOG:048-US
  12/23/2004   11/018,426   U.S.           5-HT2 receptors
MYOG:048-WO
  12/23/2004   PCT/US04/042922   PCT           5-HT2 receptors
MYOG:049-US
  12/23/2004   11/018,383   U.S.           5-HT2 receptor binding compounds
MYOG:049-WO
  12/23/2004   PCT/US04/042921   PCT           5-HT2 receptor binding compounds
MYOG:050-US
  2/2/2005   11/049,630   U.S.           PRK (HDAC kinase II)
MYOG:050-WO
  2/2/2005   PCT/US05/002808   PCT           PRK (HDAC kinase II)
MYOG:054-US
  4/5/2005   11/099,417   U.S.           Nuclear export
MYOG:054-WO
  4/5/2005   PCT/US05/011264   PCT           Nuclear export
MYOG:057-WO
  9/19/2005   PCT/US05/033461   PCT           P38 MCIP
MYOG:058-US
  8/15/2005   11/203,828   U.S.           Ku
MYOG:060-USP1
  7/13/2005   60/699,189   U.S.           Proteasome inhibitors
MYOG:062-USP1
  11/18/2005   60/737,952   U.S.           CAMKII/Calpain/HDACs
UTSD:803-US
  5/30/2002   10/159,971   U.S.   6,924,415   8/2/2005   MEK5
USTD:803-USD1
  4/21/2005   11/089,425   U.S.           MEK5
UTSD:803-CA
  5/29/2002   2,384,907   Canada           MEK5
UTSD:803-JP
  11/22/2001   2001-358595   Japan           MEK5
USTD:1771-USP1
  5/3/2006   not yet assigned   U.S.           CAMTA

[..**..] Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Schedule 1.31
Myogen Targets
 
[..**..]
[..**..] Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Schedule 1.34
List of NIBRI Compounds
Index      Project      Number
[..**..]
[..**..] Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Schedule 8.2
List of Countries Regarding Patent Protection

         
Albania AL
  Algeria DZ   Antigua and Barbuda AG
Argentina
  Armenia AM   Australia AU
Austria AT
  Azerbaijan AZ   Barbados BB
Belarus BY
  Belgium BE   Belize BZ
Benin BJ
  Bosnia and Herzegovina BA   Botswana BW
Brazil BR
  Bulgaria BG   Burkina Faso BF
Cameroon CM
  Canada CA   Central African Republic CF
Chad TD
  Chile   China CN
Colombia CO
  Congo CG   Costa Rica CR
Côte d’Ivoire CI
  Croatia HR   Cuba CU
Cyprus CY
  Czech Republic CZ   Democratic People's Republic of Korea KP
Denmark DK
  Dominica DM   Ecuador EC
Egypt EG
  Equatorial Guinea GQ   Estonia EE
Finland FI 2
  France FR   Gabon GA
Gambia GM
  Georgia GE   Germany DE
Ghana GH
  Greece GR   Grenada GD
Guinea GN
  Guinea-Bissau GW   Hong Kong
Hungary HU
  Iceland IS   India IN
Indonesia ID
  Ireland IE   Israel IL
Italy IT
  Japan JP   Kazakhstan KZ 1
Kenya KE
  Kyrgyzstan KG   Latvia LV
Lesotho LS
  Liberia LR   Liechtenstein LI
Lithuania LT
  Luxembourg LU   Madagascar MG
Malawi MW
  Malaysia   Mali ML
Mauritania MR
  Mexico MX   Monaco MC
Mongolia MN
  Morocco MA   Mozambique MZ
Netherlands NL 4
  New Zealand NZ   Nicaragua NI
Niger NE
  Norway NO   Oman OM
Pakistan
  Papua New Guinea PG   Peru
Philippines PH
  Poland PL   Portugal PT
Republic of Korea KR
  Republic of Moldova MD   Romania RO
Russian Federation RU
  Saint Lucia LC   Saint Vincent and the Grenadines VC
Saudi Arabia
  Senegal SN   Serbia and Montenegro CS
Seychelles SC
  Sierra Leone SL   Singapore SG
Slovakia SK
  Slovenia SI   South Africa ZA
Spain ES
  Sri Lanka LK   Sudan SD
Swaziland SZ
  Sweden SE   Switzerland CH
Syrian Arab Republic SY
  Taiwan   Tajikistan TJ
Thailand
  The former Yugoslav    
 
  Republic of Macedonia MK   Togo TG

 

[..**..] Confidential Treatment Requested



--------------------------------------------------------------------------------



 



         
Trinidad and Tobago TT
  Tunisia TN   Turkey TR
Turkmenistan TM
  Uganda UG   Ukraine UA
United Arab Emirates AE
  United Kingdom GB   United Republic of Tanzania TZ
United States of America US
  Uruguay   Uzbekistan UZ
Venezuela
  Viet Nam VN   Zambia ZM
Zimbabwe ZW
       

 

[..**..] Confidential Treatment Requested



--------------------------------------------------------------------------------



 



Exhibit A-1
Form of License, Development and Commercialization Agreement
 
[Filed Separately as Exhibit 10.40 to the Quarterly Report on Form 10-Q]
[..**..] Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Exhibit A-2
Form of HDAC License, Development and Commercialization Agreement
 
[Filed Separately as Exhibit 10.41 to the Quarterly Report on Form 10-Q]
[..**..] Confidential Treatment Requested

 